Title: From Benjamin Franklin to Count Andreas Peter von Bernstorff, 22 December 1779
From: Franklin, Benjamin
To: Bernstorff, Andreas Peter, Graf von


Sir,
Passy, near Paris, Decr 22. 1779.
I have received a Letter from M. De Chezaulx, Consul of France at Berghen in Norway, acquainting me that two Ships, viz. the Betsey and the Union, Prizes taken from the English on their Coasts, by Capt. Landais, Commander of the Alliance Frigate, appertaining to the United States of North America, which Prizes having met with bad Weather at Sea, that had damaged their Rigging and occasioned Leaks, and being weakly mann’d, had taken Shelter in the supposed neutral Port of Berghen, in order to repair their Damages, procure an additional Number of Sailors, and the necessary Refreshments; That they were in the sd Port enjoying as they conceived, the common Rights of Hospitality, establish’d and practis’d by civiliz’d Nations, under the Care of the above said Consul, when on the 28th of Oct last, the said Ships with their Cargoes and Papers were suddenly seized by Officers of his Majesty the King of Denmark, to whom the said Port belongs, the American Officers & Seamen turn’d out of their Possession, & the whole deliver’d to the English Consul.
M. De Chezaulx has also sent me the following/ as a Translation of his Majesty’s Order, by which the above Proceedings are said to be authorized, viz.
“Le Ministre d’Angleterre ayant insisté sur la Restitution de deux Batiments dont s’étoit emparé le Corsaire Americain nommé l’Alliance commandé par le Cape Landais, et qui ont été conduites à Berghen, savoir The Betsey de Liverpool et L’Union de Londres, sa Majesté lui a accordé cette demande, sur le fondement qu’elle n’a pas encore reconnu l’Independance des Colonies associeés contre l’Angleterre, et parceque ces Batiments à cause de cela, ne peuvent pas être regardés comme bonnes et lègitimes Prises; c’est pourquoi les dits deux Navires seront sans retardement declarés libres, et auront la Liberte de partir avec leur Chargements.”

By a subsequent Letter from the same Consul, I am informed that a third Prize belonging to the United States, viz: the Charming Polly, which arrived at Berghen after the others, has also been seized and delivr’d up in the same Manner; and that all the People of the three Vessels after being thus stript of their Property (for every one of them had an Interest in the Prizes) were turned on Shore to shift for themselves, without Money in a strange Place, no Provision being made for their Subsistance or for sending them back to their Country.
Permit me, Sir; to observe on this Occasion, that the United States of America have no War but with the English, they have never done any Injury to other Nations, particularly none to the Danish Nation. On the Contrary they are in some Degree its Benefactors, as they have open’d a Trade of which the English made a Monopoly, and of which the Danes may now have their Share; and by dividing the British Empire have made it less dangerous to its Neighbours. They conceived that every Nation whom they had not offended was by the Rights of Humanity their Friend; they confided in the Hospitality of Denmark, and thought themselves and their Property safe when under the Roof of his Danish Majesty. But they find themselves stript of that Property, and the same given up to their Enemies, on this Principle only, that no Acknowledgement had yet been formally made by Denmark of the Independance of the United States. Which is to say, that there is no Obligation of Justice towards any Nation with whom a Treaty promising the same has not been previously made. This was indeed the Doctrine of ancient Barbarians, a Doctrine long since exploded, and which it would not be for the Honour of the present Age to revive, and it is hoped that Denmark will not by supporting & persisting in this Decision, obtained of his Majesty apparently by Surprise, be the first Modern Nation that shall attempt to revive it. “Les Anciens, (says Vattel, in his excellent Treatise entitled Le Droit des Gens) ne se croyent tenus à rien envers les Peuples qui ne leur étoient unis par un Traité d’Amitié. Enfin la Voix de la Nature se fit entendre aux Peuples civiliseés; ils reconnurent que tous les Hommes sont Freres.”
An Injustice of the same kind done a Century or two since by some English in the East Indies, Grotius tells us “ne manquoit pas de Partisans, qui soutenoient que par les Anciennes Loix d’Angleterre on ne punissoit point en ce Royaume les Outrages commis contre les Etrangers, quand il n’y avoit point d’Alliance contracté avec eux.” But this Principle he condemns in the strongest Terms (Hist. des Troubles des Pais bas Liv. 16.—)
The United States oppress’d by and in War with one of the most powerful Nations of Europe, may well be supposed incapable in their present infant State of exacting Justice from other Nations not disposed to grant it; but it is in human Nature that Injuries as well as Benefits received in Times of Weakness and Distress, national as well as personal, make deep and lasting Impressions; and those Ministers are wise who look into Futurity, and quench the first Sparks of Misunderstanding between two Nations, which neglected may in time grow into a Flame, all the Consequences whereof no human Prudence can foresee, which may produce much Mischief to both, and cannot possibly produce any good to either.
I beg leave through your Excellency, to submit these Considerations to the Wisdom and Justice of his Danish Majesty, whom I infinitely respect, and who I hope will reconsider and repeal the Order above recited; and that if the Prizes, which I hereby reclaim in behalf of the United States of America, are not actually gone to England, they may be stopt & redelivered to M. De Chezaulx, the Consul of France at Berghen, in whose Care they before were, with Liberty to depart for America when the Season shall permit. But if they should be already gone to England, I must then claim from his Majesty’s Equity the Value of the said three Prizes which is estimated at 50,000£ Sterling, but which may be regulated by the best Information that can by any means be obtained.
With the greatest Respect, I am, Sir, Your Excellency’s most obedient & most humble Servant.
B FranklinMinister Plenipotentiary of the United States of America to the Court of France—
[In Franklin’s hand:] Copy of a Letter to the Minister of Denmark for Foreign Affairs
 Notations: Decr. 22. 1779. memorial to the Danish Court inclosed in Doctr. Franklin’s Letter of March 4. 1780 recd. May 15. / Doct Franklin’s Memorial to the Danish Court reclaiming prizes taken by P. Jones Squadron & which putting into a port of Denmark were ordered to be seized & delivered to the British Consul.— Enclosed in Doctr Franklin’s letter of March 4. 1780